Case 1:19-cv-00539 Document1 Filed 07/23/19 Page 1 of 14 PagelD #: 1

 

 

 

JUL 23 2018

 

 

 

 

  

 

 

 

FOR THE

onl N THE UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF WEST VIRGINIA

BLUEFIELD

Stephen Westley Hatfield
D.O.C. #3436031
795 Virginia Avenue
Stevens Correctional Center
Welch, West Virginia 24801

Plaintiff,
Vs. Civil No.:

Dr. Thomas Reed

401 College Avenue

Ashland, Ohio 44805

In his individual and official capacity;
Defendant.

[.[9-Gv- 008397

To be filled in by the Court

 

42 U.S.C. Section 1983 Civil Action Complaint

I. INTRODUCTION

In every line of this first pleading, Plaintiff undertakes to allege the essential ultimate facts,
not legal conclusions nor matters of evidence, although in a subsequent pleading, facts may
establish a separate cause of action for retaliation from this case. But here, Plaintiff simply has
attempted to make the path to the legal effects on him from the facts in this first pleading
reasonably clear; but should his sincere efforts be insufficient, he respectfully seeks from
this Honorable Court directives for correcting same rather than an out-right dismissal, as
Plaintiff has paid in-full all required fees for filing and service of summons and complaint.
Case 1:19-cv-00539 Document1 Filed 07/23/19 Page 2 of 14 PagelD #: 2

I. JURISDICTION AND VENUE

1. This 42 U.S.C. Section 1983 Civil Action Complaint is squarely based on one or
more Federal Statutes and provisions within the Constitution of the United States of America.

2. The United States District Court for the Southern District of West Virginia at 601
Federal Street, Bluefield, WV, is the appropriate venue under 28 U.S.C. Section 1391 (b)(2)
because this is where jurisdiction of the events giving rise to the claims in this case occurred.

3. This Civil Action Complaint is authorized by 42 U.S.C. Section 1983 to redress the
deprivations, under color of state law of rights secured by the Constitution of the United
States of America. The U.S. District Court for the Southern District of WV also has
jurisdiction under 28 U.S.C. Section 1331 and 1343 (a)(3).

4, Plaintiff seeks DECLARATORY relief pursuant to 28 U.S.C. Section 2201 and 2202;
and his claims for INJUNCTIVE relief are authorized by 28 U.S.C. Section 2283 and 2284 and
Rule 65 of the U.S. Federal Rules of Civil Procedure.

5. Jurisdiction is further based on diversity, given Defendant Dr. Thomas Reed is not a
resident of the State of West Virginia but this is where Plaintiff Hatfield presently resides.

IIL. FEDERAL JURISDICTION 28, U.S.C. SECTION 1331 & 1343(a)(3)

6. Should this Honorable Court determine 42 U.S.C. Section 1983 is not the most

appropriate jurisdiction for this case, then Plaintiff respectfully seeks Federal Jurisdiction

under the 2"" most commonly recognized and utilized bases for Federal Court Jurisdiction:
(1), federal question under 28 U.S.C. Section 1331; and (2), 28 U.S.C. Section 1343(a)(3).

7. Under Twenty-Eight U.S.C. Section 1331, federal law must create the cause of
action, or some substantial, disputed question of federal law must be an element in the
plaintiff's claim. Napoleon Hardwoods, Inc. Vs. Professionally Designed Benefits, Inc., 984
F.2d 821, 822 (7th Cir. 1993) citing Franchise Tax Bd. Vs. California Laborers Vacation
Trust, 463 U.S. 1, 27-28, 103 S. Ct. 2841, 2855-56, 77 L. Ed. 2d 420 (1983).

8. This Court has jurisdiction under 28 U.S.C. Section 1343(a)(3) over "any civil action
authorized by law to be commenced by any person ... to redress the deprivation (by a state)
of any right ... secured by the Constitution of the United States or by any Act of Congress
providing for equal rights of ... all persons within the jurisdiction of the United States."

9, Federal question jurisdiction exists so long as "it appears that some substantial,
disputed question of federal law is a necessary element of one of the well-pleaded state
claims, is 'really' one of federal law". Franchise Tax Bd., 463 U.S, at 13 (1983).
Case 1:19-cv-00539 Document1 Filed 07/23/19 Page 3 of 14 PagelD #: 3

10. Before this Court entertains a claim for recovery under the Constitution or federal
statutes, it must conduct an initial review of the face of the complaint to determine whether
the merits are sufficiently substantial to engage the subject matter jurisdiction of the court.
See eg., Ricketts Vs. Midwest Nat'l Bank, 874 F.2d 1177, 1180-82 (7th Cir. 1989). If the
court determines the claim is "wholly insubstantial and frivolous", the court does not have
the power to decide the case and it must be dismissed for lack of subject matter jurisdiction.
Ricketts, 874 F.2d at 1182. See, also, Joyce Vs. Joyce, 975 F.2d 379, 383 (7th Cir. 1992).

11. Under this jurisdiction Plaintiff Hatfield also seeks DECLARATORY relief pursuant to
28 U.S.C. Section 2201 and 2202; and his claims for INJUNCTIVE relief also are authorized
by 28 U.S.C. Section 2283 & 2284 and Rule 65 of the U.S. Federal Rules of Civil Procedure.

IV. PLAINTIFF

12. Plaintiff, Stephen W. Hatfield, is and was at all times mentioned herein a prisoner of
the State of West Virginia in the custody of the West Virginia Division of Corrections and
presently held at Stevens Correctional Center, located in McDowell County, West Virginia.

V. DEFENDANT

13. In Quincy West Vs. Samuel Atkins, 487 US 42, 101 L Ed 2d 40, 108 S Ct 2250, the
U.S. Supreme Court held a private person exercising power from the government, even if
they do not actually work for the State directly can be sued using Section 1983 while
working with or for prison officials. In West, Supra, the opinion by Blackmun, J., joined by
Rehnquist, Ch. J., and Brennan, White, Marshall, Stevens, O'Connor, and Kennedy, JJ.,
held (1) a physician who is under contract with a state to provide medical services to
inmates at a state prison hospital on a part-time basis acts ''under color of state law,"
within the meaning of § 1983, when he treats an inmate; and (2) defendants are not
removed from the purview of § 1983 simply because they are professionals acting in
accordance with professional discretion and judgment.

14. More pointedly in West, Supra, Scalia, J., concurred in part and concurred in the
judgment, expressing the view (1) the physician acted "under color of state law" for
purposes of § 1983; (2) a physician who lacks supervisory or other penological duties
cannot inflict "punishment" within the meaning of the Eighth Amendment, but a physician
who acts on behalf of the state to provide needed medical attention to a person who is
involuntarily in state custody and cannot otherwise obtain such care, and who causes
physical harm to such a person by deliberate indifference, deprives that person of liberty
without due process in violation of the Federal Constitution's Fourteenth Amendment; and
(3) the inmate's pro se complaint merely claimed violation of his rights, and it was the
courts that had specified which constitutional provision conferred those rights.
Case 1:19-cv-00539 Document1 Filed 07/23/19 Page 4 of 14 PagelD #: 4

15. Defendant, Dr. Thomas Reed, works as a professor of music for Ashland University
located in Ashland, Ohio, of which college financed Plaintiff's college enrollment through a
Federal Student Aid Pell Grant, operating through Ashland University's Correctional
Education Program partnership with the State of West Virginia at Stevens Correctional
Center, McDowell County, West Virginia, of which facility is contracted to house West
Virginia Division of Corrections prisoners sentenced to serve prison terms within the State.

16. Seeing this, Defendant Dr. Thomas Reed is sued in his individual and in his official
capacity, At all times in this complaint, defendant Reed acted under the color of state law.

VI. FACTS

17, The below time-frame of Hatfield's eleven day enrollment at Ashland University,
begins on Friday, June 7, 2019. On or about June 18, 2019, Defendant Dr. Thomas Reed of
Ashland University, violated Plaintiff Stephen W. Hatfield's constitutional rights, when he,
without due care, defamed and shamed Hatfield with his written and published impulsive
and unsubstantiated claim of plagiarism, preventing as it were Plaintiff from continuing in
the scope of his life-long dream of some day being able to obtain his baccalaureate degree.

18. NAMES, ADDRESSES AND TELEPHONE NUMBERS OF PERSONS RELEVANT TO THE FACTS:
Stephen Westley Hatfield, Plaintiff Dr. Thomas Reed, Defendant
Stevens Correctional Center Ashland University (A.U.)
795 Virginia Avenue 401 College Avenue
Welch, WV 24801 Ashland, Ohio 44805
Ph.: 304.436.5420 Ph.: 412.289.4142

19.‘ Friday, June 7, 2019 > Stephen Westley Hatfield, hereinafter oftentimes referred to
as "Plaintiff" or "Hatfield", this date was first supplied with a rechargeable, battery
operated electronic TABLET, with an in-house Y-FI interconnect at Stevens Correctional
Center together with college enrollment in 3 courses of study, i.e., Geology, Philosophy and
Music through Ashland University of Ashland Ohio, 'A.U.", financed by way of a Federal
Student Aid Pell Grant, in accordance with A.U.'s Correctional Education Program
partnership with the State of West Virginia "WV" at Stevens Correctional Center "SCC".

20. Friday, June 7, 2019 > Hatfield began his studies 17 days behind the rest of the 2019
Summer Term with an apparatus he's neither used and certainly had not adequately
trained on. Still, he begin feverishly playing catch-up. Here, Hatfield, an almost 70 year old
man, whom hasn't taken a college class since 2007 and whom is using a brand new piece of
equipment he knows not one thing about, working very hard and doing his very best under
the circumstances, because, to complete the final 48 credit hours needed to finish the
requisite 128 hours necessary for his baccalaureate degree, remains his lifelong dream.
Case 1:19-cv-00539 Document1 Filed 07/23/19 Page 5 of 14 PagelD #: 5

21. Friday, June 11, 2019 > Hatfield's course work is very difficult, especially coming on
board 17 days behind the intended schedule not to mention the demands of his 3 difficult
classes of which 3 courses, Hatfield had no hand in choosing for himself. Geology seems to
be his best subject, although initially he didn't like the subject matter. Philosophy is very
contradictory in it is terminologies and definitions -- so much so, the subject matter seems
almost impossible to sort through. Music is complicated -- even though Hatfield had a
keyboard band at the Mount Olive facility and can amateurishly read and write music
composition -- requiring an extreme amount of Hatfield's available study time. The
instructor, Dr. Thomas Reed, hereinafter oftentimes referred to as "Defendant", "Reed",
very much further loads-up course work with an extreme amount of peripheral
assignments, e.g. videos to watch and audios to listen to -- tasking his students with
complex disseminations of videos and audio recordings, researching the names of
instruments and their individual and collective history, coupled with how each one of them,
over the ages, has or has not complimented one another. Plaintiff did not select these 3
courses of study and so he, assumes, his former student adviser or Ashland University, did.

22, Tuesday, June 18, 2019, 10:30A.M. > This date, Hatfield is very pleased with his
progress as he finally has caught up with the rest of the 2019 Summer Term class and very
much is looking forward to beginning week 4 on schedule. It has taken him J1 full days to
complete weeks 1, 2 and 3. While his grades presently are passing -- especially Ms.
Elizabeth Massocco's Geology class -- where his overall grade point average stands at 90%
or better. For both Philosophy and Music, Hatfield previously has submitted homework
assignments which, as of this date, remain ungraded; but, when graded, easily will bring
his GPA for these courses above 80%. Beginning this date, he will schedule appropriate
time for all 3 classes to more properly stabilize a relatively acceptable grade point average.

23. Tuesday, June 18, 2019, around 1:45P.M. > Devastation! Oh Lord Jesus this cannot
be happening to me, Hatfield exclaimed. His music instructor, Dr. Thomas Reed, has just
graded his Homework Assignment 2, Exhibit(1), at 40% out of a possible 100%, c.g., giving
credit for 4 out of 10. Thus Hatfield received an "F" for the work he was counting on for
an "A", Defendant Reed coupled this humiliating "F" grade with the plagiarism allegation.

24, Tuesday, June 18, 2019, around 2:15P.M. > How is it plagiarism when the
assignment clearly was to look-up terms and define them? Dr. Thomas Reed even gave his
students the exact pages '8-21" Exhibit(1), wherein to find the information for their HW
submissions for, again, Exhibit(1). But, the required information, (to properly answer HW
Assignment 2, to wit: locate definitions for 10 terms and related musical instruments, wasn't
on pages 8-21. In point of fact here, Hatfield had to search through the only study material
supplied to him, i.e. (a workbook titled "Music Workbook" by, Dr. Thomas Reed). Hatfield
then assigned each definition to its respective question by simply answering same as it was
spelled-out in the study material, supplied by Defendant Dr. Thomas Reed, Exhibit(2).

25. Tuesday, June 18, 2019, around 2:30P.M. > Hatfield needed a 100% grade on HW
Assignment 2, to bring his G.P.A. up. Before this plagiarism attack, charge and conviction,
Defendant Reed never suggested homework assignments must be answered in essay form.
And on its face, the entire premise of HW Assignment 2, Exhibit(1), clearly indicated to
Case 1:19-cv-00539 Document1 Filed 07/23/19 Page 6 of 14 PagelD #: 6

Hatfield, an easy HW assignment to improve his grade in music class. Therefore, Plaintitf
delightedly tackled HW Assignment 2, knowing he could easily get a 100% grade.
Defendant Reed, in HW Assignment 2, never suggested in any way, shape or form he would
consider it either cheating or plagiarism should one define terms and phrases precisely as
they appear in his Music Workbook. And no reasonable person could be expected to know
the answers to HW Assignment 2, Exhibit(1), without researching same. And upon doing
so, wouldn't plagiarism be more well-defined, (if Plaintiff), rather than simply recording
definitions as they were found in the assigned Music Workbook, Exhibit(2), he, instead,
manipulated the researched text, then, submitted the homework as his own composition?

26. Tuesday, June 18, 2019 > Defendant Reed's HW Assignment 2, appeared to be an
assignment answerable by definitions. And Defendant Reed knew or should have known
the precise origin of the material for the answers to HW Assignment 2, Exhibit(1), because
he himself furnished the page numbers where those answers could be found, to wit: (pp. 8-
21), from the very Music Workbook baring his name, to wit: (by, Dr. Thomas Reed).
Hatfield's answers, Exhibit(2), were not found on pages, (pp. 8-21) of Dr. Thomas Reed's
Music Workbook but were instead located elsewhere and once discovered, simply recorded
and submitted, with neither forethought nor intent at plagiarism. Therefore Reed: 1),
ought not have attacked, charged nor convicted Hatfield of plagiarism; 2), bullied Hatfield
with humiliating language regarding same, to wit: "...dhis is plagiarism; this is unacceptable
at any college; you absolutely cannot do this again; or 3), essentially threatening Hatfield
with dismissal from music class and Ashland University, even if Reed, again, wrongfully
established Hatfield had plagiarized course work.

27. Tuesday, June 18, 2019 > Educator and Defendant Dr. Thomas Reed has never
offered a college Rule Book nor any other formal directive explaining what is or is not
considered acceptable academic behavior and certainly not any agreed-upon definition of
what exactly constitutes plagiarism. In point of fact, Plaintiff had to research the term and
found "plagiarism" is defined as, ".,.[t]he misappropriation of the literary work of another
in whole or in part and publishing it as one's own...."" Copyright 1988 by Direct Learning
Systems, Inc., 2017 Edition. Disturbed by Defendant Reed's attack, charge and conviction
for plagiarism, Plaintiff, erring on the side of caution, adds the afore-mentioned credit. To
this end, publication is defined as, "...[m]aking a thing known (to the general public; to issue
to the general public; to put into circulation to the general public in whole or in part, the
literary work of another and claiming it as one's own. Here, even "if" Plaintiff had copied
word-for-word the answers to Defendant Reed's HW Assignment 2 from the furnished
Music Workbook and sequentially submitted same directly back to his instructor, he
certainly did not publish subject homework assignment to the general public. And what is
worse, Defendant Reed attacked, charged and convicted Plaintiff for plagiarism with
unclean hands. This is true because Defendant did publish his Music Workbook fo the
general public; Defendant did issue his Music Workbook to the general public and
Defendant did put into circulation to the general public his Music Workbook, to wit: the
literary work of many others and claimed it as his own. Thus, Defendant Reed's Music
Workbook remains replete from cover to cover with literary work credible to other names.

6
Case 1:19-cv-00539 Document1 Filed 07/23/19 Page 7 of 14 PagelD #: 7

28. Singularly, Defendant circulated to the general public, total composition ownership
of his Music Workbook, boldly claiming as such on its front cover, to wit: by, Dr. Thomas
Reed. Save for Defendant Reed's Music Workbook of subject here, Plaintiff never received
a single bound copy of any music text book. Plaintiff was issued instead, a stapled pack of
100 sheets or so of printed and Xeroxed 8%" x 11" white bond paper, titled on its front
cover page as noted above, to wit: Music Workbook, by Dr. Thomas Reed. And it was from
this stack of stapled-printed-study-material, Plaintiff researched but found not a single
answer to Defendant Reed's HW Assignment 2, on (pp. 8-21), by Bierman nor within the
"separate [phantom] document", Defendant referenced, of which Plaintiff, also, never had.

29. Tuesday, June 18, 2019 > This day, Plaintiff was overwhelmed and incapable,
emotionally, from being able to confidently continue his studies in Defendant Reed's music
class or any other course of study. Defendant Reed's false and humiliating accusation of
deliberate, calculated cheating, through an unfounded, malicious, public rebuke,
representing as it were, Plaintiff consciously set out to deceive Defendant with his answers
to HW Assignment 2, rather than the truth of the matter, to wit: Plaintiff simple offered
precise definitions, researched from Defendant's, claimed, self-authored Music Workbook.

30. Tuesday, June 18, 2019 > On this date, Hatfield, a brand new student at Ashland
University for 11 days, never was furnished with either an electronic or written notice of
prohibited acts nor acceptable standards and behavior, e.g. a Student Rule Book, of which
easily could have cautioned him, as a new student at Ashland University, exactly what its
educators consider plagiarism. More pointedly here, this former Ashland University
student, having also previously attended college, beginning first in 1972 at Huntington,
West Virginia's Marshall University, then, on to West Virginia Career College, also in
Huntington and attending as well West Virginia University at one of its former extensions
in Montgomery, West Virginia through a joint Board of Regents program via Mount Olive
Complex -- from which course of study he presently holds 80 credit hours toward his BA
degree, (Exhibit 3), never has been accused of plagiarism, let alone attacked for the alleged
suspicion of same, then charged and convicted, as here, through Dr. Thomas Reed's
deliberate, mean spirited attack but afforded no formal proceeding to present his side of
the matter wherein then, the truth could properly be determined, following Plaintiff's
opportunity to offer extenuating or explanatory facts.

31. Tuesday, June 18, 2019, around 3:10P.M. > Noticing Ms. Murphy escorting Ashland
University Officials from an area adjacent to the Law Library where Hatfield works as the
Librarian, he said hello to her and Ms. Robin Chaney, an Ashland University Official
Plaintiff easily recognized. Whereupon Ms. Chaney remarked in words to the effect to
Hatfield, '...I told you I'd get you in...."" Hatfield smiled and told her in reply, "... Thank
you...."" As the trio were exiting together, Ms. Murphy was heard saying to Ms. Chaney in
words to the effect, "...When I told Mr. Hatfield he was officially enrolled, he cried...."

32. Tuesday, June 18, 2019 > Waiting for Stevens Correctional Center, (Ashland
University Site Director), Ms. Murphy's return from seeing her A.U. quests out, Hatfield
described to her how Dr. Thomas Reed's attacked, charged and convicted him of
plagiarism. In his distraught state-of-mind, Hatfield explained to Ms. Murphy in words to
Case 1:19-cv-00539 Document1 Filed 07/23/19 Page 8 of 14 PagelD #: 8

the effect, "this hurt me worse than being denied parole...."" And explaining further to Ms.
Murphy, Hatfield stated he felt left with no alternative but to drop all of his classes and
withdraw from any further course of study because of how Defendant Reed had destroyed
his academic reputation at Ashland University. In a very gracious manner, Ms. Murphy
urged Hatfield not to do so and suggested instead, "...You should send him a message..."
But because of his profound feelings of humiliation over Defendant Reed's unjustified
condemnations, he felt it impossible to continue his studies at Ashland University. He
turned-in his text books and Defendant Reed's Music Workbook; unpinned his Ashland
University Student I.D. from his shirt, telling Ms. Murphy, "'...J will send him a message..."

33. Monday, July 24, 2019 > Here, begins Plaintiff's earnest effort to state a claim
whereupon relief can be had in seeking redress for Defendant Reed's tortuously
intentional, defamatory and libelous conduct. And concomitantly with these facts are
Defendant Reed's written, publicized, callous and mean spirited attack, charge and
conviction of Hatfield for the allegation of plagiarism, without any formal proceeding to
properly determine the truth of the matter, destroying as it were, his lifelong dream to
complete his BA degree, here, by way the TABLET, through A.U.'s Correctional Education
Program in partnership with WV Division of Corrections at Stevens Correctional Center.

34. Monday, July 24, 2019 > This is true, because, attacking, charging and convicting
Hatfield for wrongful conduct, here, plagiarism, (which could constitute just cause for a
student's removal from Ashland University), without any formal proceeding to properly
determine the truth of the matter, is an act of libel. And in a trial in this case, injury to
Plaintiff's previously ethical academic reputation, well established to be "in good standing"
beginning since 1972 and continuing until Dr. Thomas Reed's June 18, 2019 intentional
libelous and unlawful conduct, could be determined, from which Hatfield should recover.

VII. EXHAUSTION OF LEGAL REMEDIES

35. Plaintiff Hatfield has no plain, adequate nor complete remedy at Jaw to redress the
wrongs effected on him by Defendant Reed other than this civil action as described herein.

36. Defendant Reed's action is an end-run-around Plaintiff's Constitutional right to due
process. Hatfield therefore welcomes this Honorable Court directing the parties to jointly
enter into an appropriate forum wherein Defendant's violation of Plaintiff's civil rights
could properly be resolved at the lowest possible administrative level, where Plaintiff may
have an reasonable opportunity to dispute Defendant Reed's unsubstantiated claims.
Defendant Reed attacked, charged and convicted Hatfield without first establishing any
formal proceedings for recourse. Therefore, part and parcel of Plaintiff Hatfield's Civil
Action Complaint necessarily includes Defendant Reed's refusal to afford him any formal
proceeding to properly adjudicate his impulsive and unsubstantiated claim here, of plagiarism.

37, While Plaintiff clearly attempts to put-forth here a civil action and not a criminal
matter, he respectfully references for emphasis, to wit: only prosecutors are permitted to
charge a suspect on probable cause alone; but even then, the accused is afforded a
Case 1:19-cv-00539 Document1 Filed 07/23/19 Page 9 of 14 PagelD #: 9

preliminary hearing to determine the validity of the accusations alleged. Here, the effect of
Reed's finding of "deliberate plagiarism" against Plaintiff resulted only with an imposition
of defamation and shame from Defendant's attack, charge and conviction, with no due
process afforded. This charge against Plaintiff Hatfield for plagiarism, i.e. copying words
disseminated to him by Defendant Reed in the form of a Workbook, (claimed to be the
work-product entirely of his own making), HW Assignment 2: "...Answer the following [10]
questions based on the reading from pp. 8-21, by Bierman (see the separate document)...,"
raises all kinds of thorny questions. First, Plaintiff was not furnished with any "separate
document" and has no idea about what Defendant Reed's directive, (is), in this regard?
Secondly, Defendant Reed accused Plaintiff, to wit: "...this_is plagiarism; this_is
unacceptable at any college; you_absolutely_cannot do_ this again, [etcetera's]...." Third,
Defendant Reed essentially threatened Plaintiff with administrative dismissal from his
music class and Ashland University, (if), Defendant Reed, upon his own volition as here,
again, determined Plaintiff copied another's composition and claimed it as is own. Fourth,
adding insult to injury, Defendant also sanctioned Plaintiff with a 40% grade out of a
100% possible score. So, if Plaintiff's homework was in fact plagiarized, why didn't
Defendant Reed either award 0% with his libelous accusations published and distributed in
a public forum or 100% for clearly answering correctly, all questions contained in HW
Assignment 2, Exhibit(1)? Shouldn't the true author, from whom Plaintiff supposedly
copied from, (supposedly Reed), be able to correctly answers all 10 questions posed by
Reed himself -- assuming the source of the work complained of is Reed's, since his name is
on the front cover of the "Music Workbook" wherefrom Plaintiff sought, discovered and
recited it back to Reed in the text of his submission to HW Assignment 2? Said another
way, but for all of Plaintiff's answers coming directly from Defendant Reed's own hand --
or at the very least, his ''Music Workbook", of which Defendant Reed claims to be of his
own hand -- shouldn't Plaintiff, then, receive zero credit, if: "...this_is plagiarism; this is
unacceptable at_any_college; you absolutely cannot do this again, [etcetera's]...,"" is in-fact
accurate; or, 100% credit if Plaintiff, (in point of fact), copied it as Reed charges?

38. Either Plaintiff plagiarized or he did not. Reed can't have his cake and cat it to. One
can't be a little bit pregnant. In his attack, charge and conviction of Plaintiff for
"plagiarism", Defendant Reed did not say in words to the effect, ''...Wr. Hatfield, "some" of
your submitted work, for Homework Assignment 2, raises the question of whether the
composition is entirely yours alone. Therefore, I am disallowing "some" credit to certain
answers and asking you to revisit them more closely in essay form, seeking of course, answers
more closely to your own words...."" Oh no! Defendant Reed did not place those remarks in
the Journal Entry, Comment section of an Ashland University TABLET.

VHI. LEGAL CLAIMS

39, Plaintiff Hatfield re-alleges and incorporates by reference paragraphs 1-38 above.

40. Elements necessary to constitute cause of action in this case with Plaintiff's first
pleading:
Case 1:19-cv-00539 Document 1 Filed 07/23/19 Page 10 of 14 PagelD #: 10

Plaintiff respectfully asserts every living person is within the law of defamation and
here, during the time when Plaintiff was enrolled and actively participating in the scope of
continuing his educational pursuits toward completing the required number of credit hours
at Ashland University to obtain a BA Degree, Defendant Reed, both defamed and shamed
Plaintiff in written and publicized text in Ashland University's TABLET "Comment" section.

41. Facts showing elements of cause of action upon legal grounds which Plaintiff bases
his case:

On June 18, 2019, following the reading of Defendant Dr. Thomas Reed's
denunciating defamation and shaming of Plaintiff, (for so-called plagiarism), Hatfield
notified Stevens Correctional Center employee, Ms. Elisabeth C. Murphy, whom works as
well for Ashland University of Ashland, Ohio as its Site Director, of his decision to drop all
Ashland University classes, because, as Plaintiff explained to Ms. Murphy, he was suffering
great emotional pain over Defendant's written and published attack, charge and
conviction, for plagiarism, written in the Journal Entry, Comment section of Ashland
University's TABLET. Defendant Reed had damaged his good academic reputation; and with
false claims, violated his constitutional rights; and, he was suffering great loss from the
knowing: without being able to continue at Ashland University, Plaintiff's life-long dream
of completing his BA Degree is over after being irreparably defamed and shamed by Reed.

42. Legal effect Plaintiff seeks to establish from the ultimate alleged facts:

While Defendant Reed's written and publicized words, "'...this is plagiarism; this _ts
unacceptable at any college; you absolutely cannot do this again, [etcetera's|...,"" might not
impute a punishable crime, they nonetheless contain the sort of imputation which Plaintiff
relies on to establish a cause of action in this case. And adding insult to injury, Defendant
Reed essentially was, as well, threatening Plaintiff with dismissal from his music class and
Ashland University if Defendant, (upon his own volition and without affording any due
process), determined Plaintiff ever, again, plagiarized course work. Defendant's words,
Plaintiff also contends, were calculated as well to vilify, bringing Plaintiff, as it were, into
hatred, contempt and ridicule. Yet even if ridicule alone is employed here, shouldn't the
tendency to widen Plaintiff's claim of libelous defamation, rather than limit the scope of
libel, be the test here, given Defendant Reed's written and published statements about
Plaintiff could be proved false at a trial in this case but certainly tends to injure Plaintiff's
reputation and otherwise expose him to mistrust among Ashland University educators;
shame among his classmates, whom are as well his peers at Stevens Correctional Center;
and, contempt among his Division of Correction supervisors whom manage his daily
activities as Law Librarian at Stevens Correctional Center where now, his credibility suffers?

43. Defendant Reed attacked, charged and convicted Plaintiff Hatfield for plagiarism
regarding his submitted work for Homework Assignment 2 and published these defaming
remarks to a third party without any measure of due care -- with what a reasonably
prudent and honest person should have done. And these omissions by Defendant Reed
clearly define negligence, to wit: ''...the omission to do something a reasonable person,
guided upon considerations ordinarily regulating the conduct of human affairs..." Here,
Defendant owed Plaintiff a duty of due care. But Defendant violated this duty and Plaintiff
Case 1:19-cv-00539 Document 1 Filed 07/23/19 Page 11 of 14 PagelD #: 11

suffered harm. And as such then, this Honorable Court is therefore respectfully requested
to, at the very least, recognize a conclusive presumption of negligence in Defendant * actions.

IX. PRAYER FOR RELIEF

44, __ In accordance with the Uniform Declaratory Judgments Act, 28 USC §§ 2201, 2202
-- for the determination of the controversy in question -- Plaintiff seeks this Honorable
Court's Judgment in conclusively Declaring the acts and omissions of Defendant Thomas
Reed in attacking, charging and convicting Plaintiff of the serious condemnation for
plagiarism is libelous and Reed concluded same without due process, further violating
Plaintiff's rights under U.S. Federal Statutes and the Constitution of the United States.

45, _ Plaintiff further seeks of this Honorable Court, Declaratory Judgment in finding:
1), Ashland University and more specifically its educators, here Defendant Dr. Thomas
Reed, never furnish students with an Academic Rule Book nor any other formal directive
explaining what is or is not considered acceptable academic behavior and certainly must
furnish its students with an agreed-upon definition of what exactly constitutes plagiarism,
to wit: '"...[t]he appropriation of the literary work of another in whole or in part and
publishing it as one's own...;"" explaining, publication is defined as, "...[m]aking a thing
known to the general public; to issue to the general public; and, to put into circulation to the
general public in whole or in part, the literary work of another and claiming it as one's own."
2), Ashland University and more specifically its educators, here Defendant Dr. Thomas
Reed, must afford students an opportunity to constitutionally challenge alleged or
otherwise unsubstantiated accusations, declarations, allegations or contentions of any
academic wrongdoing. 3), Ashland University and more specifically its educators, here
Defendant Dr. Thomas Reed, should, with particularized specificity, state in homework
assignments and. examinations what will and will not be acceptable responses, e.g.:
"Responses in the form of simple definitions without assigning credit will be acceptable";
or, Responses in the form of simple definitions without assigning credit are not acceptable
and must be in essay form, seeking of course, answers more closely to your own words." 4),
Ashland University and more specifically its educators, here Defendant Reed, should not
publish unsubstantiated accusations, declaration, allegations or contentions of alleged
academic wrongdoing by students in a Journal Entry, Comment section on A.U. TABLETS.

46. In a further effort toward evenhandedness, Plaintiff also seeks, Injunction Relief in
the direction of: 1), being granted a re-enrollment opportunity for the Fall Semester of
2019 at Ashland University for 6 credit hrs., with a continued 6 hr. registration privilege
per semester, choosing for himself, classes from a course curriculum list supplied to him
through direct mail by an Ashland University Student Advisor, with his registration and
course-load financed through the Federal Student Aid Pell Grant Program, (Exhibit 4) and
granted, thereafter, re-enrollment privileges until he either finishes the necessary hours
required for his BA Degree or his Pell Grant allowance expires and then, offered an
opportunity to continue his studies at his own expense; 2), directing Dr. Thomas Reed and
other similarly situated educators of Ashland University to immediately begin furnishing
all students, (bound or free), with an Ashland University Student Rule Book, electronic or

1]
Case 1:19-cv-00539 Document 1 Filed 07/23/19 Page 12 of 14 PagelD #: 12

written, noticing all students of what is and is not considered acceptable academic
behavior, inclusive of what Ashland University educators consider plagiarism. 3),
instructing Defendant Reed: Plaintiff's rights guaranteed under U.S. Federal Statutes and
the provisions of the Constitution of the United States of America, require an opportunity
to challenge suspected, assumed or otherwise unsubstantiated accusations, declarations or
contentions regarding academic allegations of wrongdoing; 4), instructing Defendant Dr.
Thomas Reed, Plaintiff is deserving of an official administrative act of contrition, to wit: an
expression of regret, published in the form of a personal letter on A.U. letterhead stating:

 

 

MEMORANDUM

TO: Stephen W. Hatfield
D.O.C. No. 3436031
795 Virginia Avenue
Welch, WV 24801

FROM: Dr. Thomas Reed
401 College Avenue
Ashland University 44805
DATE:

Re: Letter of Apology
Dear Mr. Hatfield:

On or about June 18, 2019, I mistakably concluded you had plagiarized a submitted
homework assignment. And in a further lapse of prudent judgment, [ issued to you,
through the Journal Entry, Comment section of Ashland University's TABLET, a very
harshly written reprimand before affording you a formal opportunity to be heard and offer

extenuating facts in relation to my allegations of wrongdoing but I ought not have do so,

Therefore, please accept this brief but well intentioned apology, together with a
personal and welcoming invitation for you to re-enroll at Ashland University.

Sincerely,

Dr. Thomas Reed

CC: Ms, Elisabeth Murphy, A.U, Site Director for Stevens Correctional Center

 

 
Case 1:19-cv-00539 Document 1 Filed 07/23/19 Page 13 of 14 PagelD #: 13

44, Defendant Reed should be instructed to reimburse Plaintiff $490 for filing fees.

45. Unless this Court Grants Declaratory and Injunctive Relief, Hatfield will continue to
suffer the devastating effects of Defendant Reed's denial of his constitutional rights.

46. Plaintiff further seeks any other relief this Honorable Court considers just and fair.

X. TRIAL BY JURY REQUESTED

47, Plaintiff seeks a trial by jury in this case to prove his rights have been violated and
he has suffered great loss and severe damage to his name as a result of Defendant Dr.
Thomas Reed's unconstitutional actions, And unless jurors, after hearing evidence in this
case from both parties and thereafter properly pass judgment in this matter, similarly
situated students may never be afforded an opportunity to constitutionally challenge
impulsive and otherwise unsubstantiated claims of wrongdoing. Without affording students
an opportunity to be heard, Ashland University's, Dr. Thomas Reed and other similarly
situated educators will continue having free supremacy to do very bad acts against very
vulnerable students whom will have to endure seeking instruction under despotic provisos.

Date: July 17, 2019

    
 

 

en Westley Hattifid, Plainfitt, Pro Se

 

VERIFICATION

I, Stephen Westley Hatfield, Plaintiff, have read the foregoing Civil Action Complaint filed
in the United States District Court for the Southern District of West Virginia at Bluefield,
against Defendant Dr. Thomas Reed, in his individual and official capacity, whose
employment location at the time of this filing was Ashland University, 401 College Avenue
Ashland, Ohio 44805 and hereby verify all relevant matters thereto otherwise alleged
therein are true except as to matters alleged on information and as to those matfers, I,
believe them to also be true and correct to the best of my knawledge arll befiet.

    
 

 

STATE OF WEST VIRGINIA
County of McDowell, To Wit:

Taken, subscribed and sworn to before me this_/ ‘7 day of Tuty , 2079.
ATT THAR TTT

GSHLZN, Notary Public, State of West Viginid -
h Sp. Ae Edith A. Howell
Stevens Correctional Conter tt) AL
795 Virginia Avenue

amt Welch WV 24801 Notary Public
HHTTTEMIOR a CER GS NOM, 38, 2073
My Commission Expires on ri SS oo > 4

   
  

AFFIX SEAL

 
Case 1:19-cv-00539 Document 1 Filed 07/23/19 Page 14 of 14 PagelD #: 14

IN THE UNITED STATES DISTRICT COURT
FOR THE

SOUTHERN DISTRICT OF WEST VIRGINIA
BLUEFIELD

Stephen Westley Hatfield,
Plaintiff,

Vs, Civil Action No.

Dr. Thomas Reed,
Defendant.

 

CERTIFICATE OF SERVICE

1, Stephen Westley Hatfield, Plaintiff in the foregoing Civil Action Complaint, filed in the
United States District Court for the Southern District of West Virginia, do hereby certify a
true and exact copy of said Complaint with forms, to wit: (Summons and Acknowledgment
of Receipt of Summons and Complaint), have been duly mailed to the Honorable Clerk of
the U.S, District Court at 601 Federal Street, Bluefield, WV 24701, for delivery through the

United States Postal Service or by an authorized individual of the Sheriff's Office to:

Dr. Thomas Reed, Defendant
401 College Avenue
Ashland, Ohio 44805

Date: July 17, 2019

 

 

felelf Wes{Wirginia 24801

 
